DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 19-23 are objected to because of the following informalities:  
As to claim 19: In line 2, it recites “a processor of device” should be changed to --- a processor of a device---.  Appropriate correction is required.
As to claim 20-23: Claims 20-23 are dependent claims of claim 19. In lines 2-3 of claims 20-23, it recites “a processor of a device” should be changed to ---the processor of the device---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1: The newly added limitation “in response to a tap and hold indication associated with one of the second group of virtual buttons representing the first selectable character on the first keyboard displaying a second keyboard with different virtual buttons than the first keyboard, wherein the virtual buttons of the second keyboard are displayed expanded out to portions of the touchscreen display away from a portion of the touchscreen display selected in the tap and hold indication; the second keyboard is displayed such that the second keyboard at least partially overlays the first keyboard while a portion of the first keyboard remains visible to a user” is not described 
As to claims 2-6: Claims 2-6 are dependent claims of claim 1. Therefore, claims 2-6 are rejected with same rationale.
As to claim 7: The newly added limitation “in response to a tap and hold indication associated with one of the second group of virtual buttons representing the first selectable character on the first keyboard displaying a second keyboard with different virtual buttons than the first keyboard, wherein the virtual buttons of the second keyboard are displayed expanded out to portions of the touchscreen display away from a portion of the touchscreen display selected in the tap and hold indication; the second keyboard is displayed such that the second keyboard at least partially overlays the first keyboard while a portion of the first keyboard remains visible to a user” is not described in the original disclosure. Therefore, the newly added limitation is considered as new matter.
As to claims 8-12: Claims 8-12 are dependent claims of claim 7. Therefore, claims 8-12 are rejected with same rationale.
As to claim 13: The newly added limitation “means for, in response to a tap and hold indication associated with one of the second group of virtual buttons representing the first selectable character on the first keyboard displaying a second keyboard with different virtual buttons than the first keyboard, wherein the virtual buttons of the second keyboard are displayed expanded out to portions of the touchscreen display away from a portion of the touchscreen display selected in the tap and hold indication; the second keyboard is displayed such that the second keyboard at least partially overlays the first 
As to claims 14-18: Claims 14-18 are dependent claims of claim 13. Therefore, claims 14-18 are rejected with same rationale.
As to claim 19: The newly added limitation “in response to a tap and hold indication associated with one of the second group of virtual buttons representing the first selectable character on the first keyboard displaying a second keyboard with different virtual buttons than the first keyboard, wherein the virtual buttons of the second keyboard are displayed expanded out to portions of the touchscreen display away from a portion of the touchscreen display selected in the tap and hold indication; the second keyboard is displayed such that the second keyboard at least partially overlays the first keyboard while a portion of the first keyboard remains visible to a user” is not described in the original disclosure. Therefore, the newly added limitation is considered as new matter.
As to claims 20-24: Claims 20-24 are dependent claims of claim 19. Therefore, claims 20-24 are rejected with same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim(s) 1-5, 7-11, 13-17, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hocksma (US 6271835 B1) in view of RIDER (US 2010/0085313 A1).
As to claim 1: Hocksma discloses a method for displaying a keyboard on a touchscreen display of a device (Figs. 1-6, a method for displaying “a keyboard” on “a touchscreen display 100” of “a device 10”, wherein Fig. 4A shows a keyboard; Abstract, cols. 5-6), comprising:
displaying an initial keyboard having a first plurality of virtual buttons, each of the first plurality of virtual buttons corresponding to a group of characters (Figs. 4-6, displaying an initial keyboard having “a first plurality of virtual buttons 1000-1020”, each of the first plurality of virtual buttons corresponding to a group of characters; cols. 5-6); 
in response to determining a first tap indication associated with a virtual button on the initial keyboard, displaying a first keyboard comprising a text entry area and a second group of virtual buttons, each of the second group of virtual buttons representing a selectable character in the group of characters corresponding to the virtual button of the first plurality of virtual buttons associated with the first tap indication (Figs. 1-6, in response to determining a first tap indication associated with “a virtual button 1000” on the initial keyboard, displaying a first keyboard comprising “a text entry area 110” and a second group of virtual buttons, each of the second group of virtual buttons representing a selectable character in the group of characters corresponding to the virtual button of the first plurality of virtual buttons associated with the first tap indication, wherein Fig. 5C shows a first keyboard includes a second group of virtual buttons, each of the 
in response to a second tap indication associated with one of the second group of virtual buttons representing a first selectable character, rendering the first selectable character in the text entry area (Fig. 5C shows in response to a second tap indication associated with “one of the second group of virtual buttons A” representing a first selectable character, rendering the first selectable character in the text entry area; cols. 5-6); and 
in response to a tap indication associated with one of the second group of virtual buttons representing the first selectable character on the first keyboard displaying a second keyboard with different virtual buttons than the first keyboard (Figs. 4A-4C show a first tap associated with one of virtual buttons of the initial keyboard to display a plurality of virtual buttons of a first keyboard includes a second group of buttons in Fig. 4B, and a second tap on one of the plurality of virtual buttons of the first keyboard to display a second keyboard with different virtual buttons than the first keyboard in Fig. 4C; cols. 5-6), 
wherein:
the second keyboard is displayed such that the second keyboard overlays the first keyboard (Fig. 4C shows the second keyboard is displayed such that the second keyboard overlays the first keyboard; cols. 5-6);
one of the virtual buttons of the second keyboard displays the first selectable character for rendering in the text entry area and the remaining virtual buttons of the second keyboard each display an alternative version of the first selectable character for 
 	Hocksma does not expressly disclose the virtual buttons of the second keyboard are displayed expanded out to portions of the touchscreen display away from a portion of the touchscreen display selected in the tap and hold indication;  Customer No: 23696the second keyboard is displayed such that the second keyboard at least partially overlays the first keyboard while a portion of the first keyboard remains visible to a user. However, Rider teaches a method of displaying a keyboard on a touchscreen display of a device (Figs. 1-6, a method of displaying “a first keyboard 76” on “a touchscreen display 90” of “a device 20”; Abstract) comprises a tap and hold indication on one of a plurality of virtual buttons of the first keyboard to display a second keyboard includes a plurality of virtual buttons (Fig. 4 a tap and hold indication on one of a plurality of virtual buttons of the first keyboard to display “a second keyboard 176” includes a plurality of virtual buttons; ¶0047-0048), wherein, each of virtual buttons of the first keyboard includes a groups of key characters (Fig. 5 shows each of virtual buttons of the first keyboard includes a groups of key characters), the virtual buttons of the second keyboard are displayed expanded out to portions of the touchscreen display away from a portion of the touchscreen display selected in the tap and hold indication (Fig. 5 shows the virtual buttons of the second keyboard are displayed expanded out to portions of the touchscreen display away from a portion of the touchscreen display selected in the tap and hold indication; ¶0047-0048), the second keyboard is displayed such that the 
As to claim 7: Claim 7 is an apparatus claim of claim 1. The combination of the prior arts Hocksma and Rider further disclose a device (Hocksma: Fig. 1, “a device 10”; Rider: Fig. 1, “a device 20”), comprising:
a touchscreen display (Hocksma: Fig. 2, “a touchscreen display 100”; Rider: Fig. 5, “a touchscreen 90”); and 
a processor connected to the touchscreen display, wherein the processor is configured with processor executable instructions to perform operations (Hocksma: Figs. 1-6, “a processor 42” connected to the touchscreen display, wherein the processor is configured with processor executable instructions to perform operations, wherein a storage 46 for storing software 50 includes executable instructions to perform operations; cols. 3-6) to:
display an initial keyboard having a first plurality of virtual buttons, each of the first plurality of virtual buttons corresponding to a group of characters (Hocksma: Fig. 1-6, display an initial keyboard having “a first plurality of virtual buttons 1000-1020”, each of the first plurality of virtual buttons corresponding to a group of characters; cols. 5-6); 
in response to determining a first tap indication associated with a virtual button on the initial keyboard, display a first keyboard comprising a text entry area and a second group of virtual buttons on the touchscreen display, each of the second group of virtual buttons representing a selectable character in the group of characters in the virtual button of the first plurality of virtual buttons associated with the first tap indication 
in response to a second tap indication associated with one of the second group of virtual buttons representing a first selectable character, render the first selectable character in the text entry (Hocksma: Fig. 5C shows in response to a second tap indication associated with “one of the second group of virtual buttons A” representing a first selectable character, rendering the first selectable character in the text entry area; cols. 5-6); and 
in response to a tap and hold indication associated with one of the second group of virtual buttons representing the first selectable character on the first keyboard displaying a second keyboard with different virtual buttons than the first keyboard (Hocksma: Figs. 4A-4C show a first tap associated with one of virtual buttons of the initial keyboard to display a plurality of virtual buttons of a first keyboard includes a second group of buttons in Fig. 4B, and a second tap on one of the plurality of virtual buttons of the first keyboard to display a second keyboard with different virtual buttons than the first keyboard in Fig. 4C; cols. 5-6; Rider: Figs. 1-5, the device comprises the touchscreen to display “a first keyboard 76” comprises a plurality of virtual buttons, in 
Customer No: 23696the virtual buttons of the second keyboard are displayed expand out to portions of the touchscreen display away from a portion of the touchscreen display selected in the tap and hold indication (Rider: Fig. 5 shows the virtual buttons of the second keyboard are displayed expand out to portions of the touchscreen display away from a portion of the touchscreen display selected in the tap and hold indication; ¶0047-0048); 
the second keyboard is displayed such that the second keyboard at least partially overlays the first keyboard while a portion of the first keyboard remains visible to a user (Hocksma: Fig. 4C show the second keyboard is displayed such that the second keyboard overlays the first keyboard; cols. 4-6; Rider: Fig. 5 shows the second keyboard is displayed such that the second keyboard at least partially overlays the first keyboard while a portion of the first keyboard remains visible to a user; ¶0047-0048); and 
one of the virtual buttons of the second keyboard displays the first selectable character for rendering in the text entry area and the remaining virtual buttons of the second keyboard each display an alternative version of the first selectable character for rendering in the text entry area (Hocksma: Figs. 4C-4D, cols. 4-6; Rider: Fig. 5, one of the virtual buttons of the second keyboard displays the first selectable character for rendering in the text entry area and the remaining virtual buttons of the second keyboard each display an alternative version of the first selectable character for 
As to claim 13: Claim 13 is an apparatus claim of claim 1. The combination of the prior arts Hocksma and Rider further disclose a device (Hocksma: Fig. 1, “a device 10”; Rider: Fig. 1, “a device 20”), comprising:
a touchscreen display (Hocksma: Fig. 2, “a touchscreen display 100”; Rider: Fig. 5, “a touchscreen 90”);
displaying an initial keyboard having a first plurality of virtual buttons, each of the first plurality of virtual buttons corresponding to a group of characters display an initial keyboard having a first plurality of virtual buttons, each of the first plurality of virtual buttons corresponding to a group of characters (Hocksma: Fig. 1-6, display an initial keyboard having “a first plurality of virtual buttons 1000-1020”, each of the first plurality of virtual buttons corresponding to a group of characters; cols. 5-6); 
means for, in response to determining a first tap indication associated with a virtual button on the initial keyboard, displaying a first keyboard comprising a text entry area and a second group of virtual buttons on the touchscreen, each of the second group of virtual button representing a selectable character in the group of characters in the virtual button of the first plurality of virtual buttons associated with the first tap indication (Hocksma: Figs. 1-6, in response to determining a first tap indication associated with “a virtual button 1000” on the initial keyboard, displaying a first keyboard comprising “a text entry area 110” and a second group of virtual buttons, each of the second group of virtual buttons representing a selectable character in the group of characters corresponding to the virtual button of the first plurality of virtual buttons 
means for, in response to a second tap indication associated with one of the second group of virtual buttons representing a first selectable character, rendering, on the touchscreen display, the first selectable character in the text entry (Hocksma: Fig. 5C shows in response to a second tap indication associated with “one of the second group of virtual buttons A” representing a first selectable character, rendering the first selectable character in the text entry area; cols. 5-6); and
means for, in response to a tap and hold indication associated with one of the second group of virtual buttons representing the first selectable character on the first keyboard,Page 6 of 12 Application No. 14/701,364displaying, on the touchscreen display, a second keyboard with different virtual buttons than the first keyboard (Hocksma: Figs. 4A-4C show a first tap associated with one of virtual buttons of the initial keyboard to display a plurality of virtual buttons of a first keyboard includes a second group of buttons in Fig. 4B, and a second tap on one of the plurality of virtual buttons of the first keyboard to display a second keyboard with different virtual buttons than the first keyboard in Fig. 4C; cols. 5-6; Rider: Figs. 1-5, the device comprises the touchscreen to display “a first keyboard 76” comprises a plurality of virtual buttons, in response to a tap and hold indication associated with one of virtual buttons representing a first selectable character on a first keyboard displaying “a second keyboard 176” with different virtual buttons than the first keyboard; ¶0047-0048), wherein:

the second keyboard is displayed such that the second keyboard at least partially overlays the first keyboard while a portion of the first keyboard remains visible to a user (Hocksma: Fig. 4C show the second keyboard is displayed such that the second keyboard overlays the first keyboard; cols. 4-6; Rider: Fig. 5 shows the second keyboard is displayed such that the second keyboard at least partially overlays the first keyboard while a portion of the first keyboard remains visible to a user; ¶0047-0048); and 
one of the virtual buttons of the second keyboard displays the first selectable character for rendering in the text entry area and the remaining virtual buttons of the second keyboard each display an alternative version of the first selectable character for rendering in the text entry area (Hocksma: Figs. 4C-4D, cols. 4-6; Rider: Fig. 5, one of the virtual buttons of the second keyboard displays the first selectable character for rendering in the text entry area and the remaining virtual buttons of the second keyboard each display an alternative version of the first selectable character for rendering in the text entry area; ¶0047-0048). In addition, the same motivation is used as the rejection of claim 13.  
As to claim 19: Claim 19 is an apparatus claim of claim 1. The combination of the prior arts Hocksma and Rider further disclose a non-transitory processor-readable 
displaying an initial keyboard having a first plurality of virtual buttons, each of the first plurality of virtual buttons corresponding to a group of characters (Hocksma: Fig. 1-6, display an initial keyboard having “a first plurality of virtual buttons 1000-1020”, each of the first plurality of virtual buttons corresponding to a group of characters; cols. 5-6); 
in response to determining a first tap indication associated with a virtual button on the initial keyboard, displaying a first keyboard comprising a text entry area and a second group of virtual buttons on the touchscreen display, each of the second group of virtual button representing a selectable character in the group of characters in the virtual button of the first plurality of virtual buttons associated with the first tap (Hocksma: Figs. 1-6, in response to determining a first tap indication associated with “a virtual button 1000” on the initial keyboard, displaying a first keyboard comprising “a text entry area 110” and a second group of virtual buttons, each of the second group of virtual buttons representing a selectable character in the group of characters corresponding to the virtual button of the first plurality of virtual buttons associated with the first tap indication, wherein Fig. 5C shows a first keyboard includes a second group of virtual buttons, each 
in response to a second tap indication associated with one of the second group of virtual buttons representing a first selectable character, rendering, on the touchscreen display, the first selectable character in the text entry area (Hocksma: Fig. 5C shows in response to a second tap indication associated with “one of the second group of virtual buttons A” representing a first selectable character, rendering the first selectable character in the text entry area; cols. 5-6); and 
in response to a tap and hold indication associated with one of the second group of virtual buttons representing the first selectable character on the first keyboard displaying, on thePage 8 of 12 Application No. 14/701,364touchscreen display, a second keyboard with different virtual buttons than the first keyboard (Hocksma: Figs. 4A-4C show a first tap associated with one of virtual buttons of the initial keyboard to display a plurality of virtual buttons of a first keyboard includes a second group of buttons in Fig. 4B, and a second tap on one of the plurality of virtual buttons of the first keyboard to display a second keyboard with different virtual buttons than the first keyboard in Fig. 4C; cols. 5-6; Rider: Figs. 1-5, the device comprises the touchscreen to display “a first keyboard 76” comprises a plurality of virtual buttons, in response to a tap and hold indication associated with one of virtual buttons representing a first selectable character on a first keyboard displaying “a second keyboard 176” with different virtual buttons than the first keyboard; ¶0047-0048), wherein:
the virtual buttons of the second keyboard are displayed expand out to portions of the touchscreen display away from a portion of the touchscreen display selected in 
the second keyboard is displayed such that the second keyboard at least partially overlays the first keyboard while a portion of the first keyboard remains visible to a user (Hocksma: Fig. 4C show the second keyboard is displayed such that the second keyboard overlays the first keyboard; cols. 4-6; Rider: Fig. 5 shows the second keyboard is displayed such that the second keyboard at least partially overlays the first keyboard while a portion of the first keyboard remains visible to a user; ¶0047-0048); and 
one of the virtual buttons of the second keyboard displays the first selectable character for rendering in the text entry area and the remaining virtual buttons of the second keyboard each display an alternative version of the first selectable character for rendering in the text entry area (Hocksma: Figs. 4C-4D, cols. 4-6; Rider: Fig. 5, one of the virtual buttons of the second keyboard displays the first selectable character for rendering in the text entry area and the remaining virtual buttons of the second keyboard each display an alternative version of the first selectable character for rendering in the text entry area; ¶0047-0048). In addition, the same motivation is used as the rejection of claim 19.  
As to claim 2: Claim 2 is a dependent claim of claim 1. The prior arts Hocksma and Rider further disclose claim limitation of displaying the second keyboard based on a correlation of the tap and hold indication with an event action in an interaction table associated with the first keyboard (Hocksma: Fig. 2 shows the second keyboard based 
As to claim 8: Claim 8 is a dependent claim of claim 9. The prior arts Hocksma and Rider further disclose claim limitation of the processor is configured with processor executable instructions to perform operations to display, on the touchscreen display, the second keyboard based on a correlation of the tap and hold indication with an event action in an interaction table associated with the first keyboard (Hocksma: Fig. 2 shows the second keyboard based on a correlation of the tap indication with an event action in “an interaction table 250-254” associated with the first keyboard; cols. 3-4; Fig. 5, ¶0048, wherein the second keyboard also represents an interaction table associated with the first keyboard). In addition, the same motivation is used as the rejection of claim 8.  
As to claim 14: Claim 14 is a dependent claim of claim 13. The prior arts Hocksma and Rider further disclose claim limitation of means for displaying the second keyboard based on a correlation of the tap and hold indication with an event action in an interaction table associated with the first keyboard (Hocksma: Fig. 2 shows the second keyboard based on a correlation of the tap indication with an event action in “an interaction table 250-254” associated with the first keyboard; cols. 3-4; Fig. 5, ¶0048, wherein the second keyboard also represents an interaction table associated with the first keyboard). In addition, the same motivation is used as the rejection of claim 14.  
As to claim 20: Claim 20 is a dependent claim of claim 19. The prior arts Hocksma and Rider further disclose claim limitation of the stored processor-executable instructions are configured to cause a processor of a device to perform operations (Hocksma: Fig. 1, the stored processor-executable instructions are configured to cause “a processor 42” of “a device 10”; Abstract, Rider: the stored processor-executable instructions are configured to cause “a processor 22” of “a device 20”; Abstract, Rider: “a processor 42” of “a device 10” to perform operations; Abstract) to perform operations further comprising displaying, on the touchscreen display, 
the second keyboard based on a correlation of the tap and hold indication with an event action in an interaction table associated with the first keyboard (Hocksma: Fig. 2 shows the second keyboard based on a correlation of the tap indication with an event action in “an interaction table 250-254” associated with the first keyboard; cols. 3-4; Fig. 5, ¶0048, wherein the second keyboard also represents an interaction table associated with the first keyboard). In addition, the same motivation is used as the rejection of claim 20.  
As to claims 3, 9, 15: Claims 3, 9, 15 are dependent claims of claims 2, 8, and 14 respectively. The prior art Hocksma and Rider further disclose claim limitation of the virtual buttons of the first keyboard are rendered according to a first display items table associated with the first keyboard (Hocksma: Fig. 2, cols. 3-4); 
the virtual buttons of the second keyboard are rendered according to a second display items table associated with the first keyboard (Hocksma: Fig. 2, cols. 3-4; Rider: Fig. 5, ¶0048); and 

As to claim 21: Claim 21 is a dependent claim of claim 20. The prior arts Hocksma and Rider further disclose claim limitation of the stored processor-executable instructions are configured to cause a processor of a device to perform operations (Hocksma: Fig. 1, the stored processor-executable instructions are configured to cause “a processor 42” of “a device 10”; Abstract, Rider: the stored processor-executable instructions are configured to cause “a processor 22” of “a device 20”; Abstract, Rider: “a processor 42” of “a device 10” to perform operations; Abstract) to perform operations such that:
the virtual buttons of the first keyboard are rendered according to a first display items table associated with the first keyboard (Hocksma: Fig. 2, cols. 3-4); 
the virtual buttons of the second keyboard are rendered according to a second display items table associated with the first keyboard (Hocksma: Fig. 2, cols. 3-4; Rider: Fig. 5, ¶0048); and 
the first display items table and the second display items table reference different image files (Hocksma: Fig. 2 shows the first display items table and the second display items table reference different image files; Rider: Fig. 5, ¶0048). In addition, the same motivation is used as the rejection of claim 21. Page 9 of 12 Application No. 14/701,364 Customer No: 23696  
As to claim 4: Claim 4 is a dependent claim of claim 3. The prior art Hocksma and Rider further disclose claim limitation of determining a second user input action 
displaying a character string in the text entry area based on the second keyboard and the second user input action indication (Hocksma: Figs. 2, 4C-4D, displaying a character string in the text entry area based on the second keyboard and the second user input action indication; cols. 3-6; Rider: Fig. 5, displaying a character string in the text entry area based on the second keyboard and the second user input action indication; ¶0047-0048). In addition, the same motivation is used as the rejection of claim 4.  
As to claim 10: Claim 10 is a dependent claim of claim 9. The prior art Hocksma and Rider further disclose claim limitation of the processor is configured with processor executable instructions to further perform operations to: determine a second user input action indication in response to displaying the second keyboard (Hocksma: Figs. 2, 4C-4D, a second user input action indication in response to displaying the second keyboard; cols. 3-6; Rider: Fig. 5, determining a second user input action indication in response to displaying the second keyboard; ¶0047-0048); and 
display, on the touchscreen display, a character string in the text entry area based on the second keyboard and the second user input action indication (Hocksma: Figs. 2, 4C-4D, displaying a character string in the text entry area based on the second keyboard and the second user input action indication; cols. 3-6; Rider: Fig. 5, displaying a character string in the text entry area based on the second keyboard and the second 
As to claim 16: Claim 16 is a dependent claim of claim 15. The prior art Hocksma and Rider further disclose claim limitation of means for determining a second user input action indication in response to displaying the second keyboard (Hocksma: Figs. 2, 4C-4D, a second user input action indication in response to displaying the second keyboard; cols. 3-6; Rider: Fig. 5, determining a second user input action indication in response to displaying the second keyboard; ¶0047-0048); and 
means for displaying on the touchscreen display a character string in the text entry area based on the second keyboard and the second user input action indication (Hocksma: Figs. 2, 4C-4D, displaying a character string in the text entry area based on the second keyboard and the second user input action indication; cols. 3-6; Rider: Fig. 5, displaying a character string in the text entry area based on the second keyboard and the second user input action indication; ¶0047-0048). In addition, the same motivation is used as the rejection of claim 16. Page 5 of 12 Application No. 14/701,364 Customer No: 23696 Page 7 of 12 Application No. 14/701,364 Customer No: 23696  
As to claim 22: Claim 22 is a dependent claim of claim 21. The prior art Hocksma and Rider further disclose claim limitation of the stored processor-executable instructions are configured to cause a processor of a device to perform operations further comprising:
determining a second user input action indication in response to displaying the second keyboard (Hocksma: Figs. 2, 4C-4D, a second user input action indication in response to displaying the second keyboard; cols. 3-6; Rider: Fig. 5, determining a second user input action indication in response to displaying the second keyboard; 
 As to claims 5, 11, 17: Claims 5, 11, 17 are dependent claims of claims 4, 9, and 16 respectively. The prior art Hocksma and Rider further disclose claim limitation of the second user input action indication is a tap (Hocksma: Figs. 2, 4C-4D, cols. 3-6; Rider: Fig. 5, the second user input action indication is a tap; ¶0048). In addition, the same motivation is used as the rejection of claims 5, 11, and 17.
As to claim 23: Claim 23 is a dependent claims of claim 22. The prior art Hocksma and Rider further disclose claim limitation of the stored processor-executable instructions are configured to cause a processor of a device to perform operations such that the second user input action indication is a tap (Hocksma: Figs. 2, 4C-4D, cols. 3-6; Rider: Fig. 5, the second user input action indication is a tap; ¶0048). In addition, the same motivation is used as the rejection of claim 23.  

Claim(s) 6, 12, 18, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hocksma (US 6271835 B1) in view of RIDER (US 2010/0085313 A1), as applied to claims 5, 11, 17 and 23 above, and further in view of Pai (US 2014/0015753 A1).

As to claim 6, 12, 18: Hocksma discloses wherein in response to a third tap, a third keyboard is displayed (Fig. 2 shows in response to a third tap, a third keyboard is displayed; cols. 3-4).  
Hocksma and Rider does not expressly in response to a swipe, a third keyboard is displayed. However, Pai teaches a device comprises a touchscreen to display a first keyboard, wherein in response to a swipe on the first keyboard to display a second keyboard, and continue the swipe to display a third keyboard (Figs. 1-3, “a device 1” comprises a touchscreen to display “a first keyboard 110”, wherein in response to a swipe on the first keyboard to display “a second keyboard 130”, and continue the swipe to the second keyboard to display “a third keyboard 140”; ¶0016-0019). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hocksma and Rider to substitute a swipe operation for replacing a third tap, the result of the substitution is predictable that in response to a swipe, a third keyboard is displayed as taught by Pai. The motivation would have been in order to simplify swipe to reduce the touch points on the virtual keyboard and introduce an ordering and direction to the swipe actions is presented (Pai: ¶0002-0004).
As to claim 24: Claim 24 is another vision claim of claim 6. Therefore, the prior art Pai further disclose claim limitation of stored processor-executable instructions are configured to in response to a swipe, display a third keyboard (Figs. 1-8, “a memory 112” for storing processor-executable instructions are configured to in response to a swipe, display a third keyboard; ¶0016-0019, 0032). In addition, the same motivation is used as the rejection of claim 24.
Response to Arguments
Applicant’s arguments filed on December 7, 2020 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693